DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattok et al. (2018/0106693, hereinafter Pattok). 	Regarding claim 1, Pattok discloses an apparatus comprising a torsion bar 38 (See Fig. 2), a first assist shaft 34 having a first axially extending bore, the first assist  by the torsion bar, a permanent magnet ring 24 having an inner circumference that receives an outer circumference of the second assist shaft and the permanent magnet ring disposed in a third axially extending bore of the flux carrier, and a magnetic flux sensor 132 at least partially disposed in the flux carrier (See Figs. 2 and 4, See Pg. 1, Para. 0002, Pg. 2, Paras. 0032 – 0033 and Pg. 4, Para. 0057).
 	Regarding claim 2, the first assist shaft 34 includes a first end coupled to the second assist shaft 36 and a second end opposite the first end, and wherein an opening of the first axially extending bore is disposed proximate the first end of the first assist shaft (See Fig. 2).
 	Regarding claim 3, an outer circumference of the first end of the first assist shaft 34 is engaged by the flux carrier 120 (See Fig. 2).
 	Regarding claim 4, an inner wall of the second end of the first assist shaft 34 includes a circumferential second retraction shoulder 122 (See Fig. 2, See Pg. 3, Para. 0049). 	Regarding claim 5, an inner wall between the second retraction shoulder and 
 	Regarding claim 6, an inner diameter of the second retraction shoulder is greater than an inner diameter of the first retraction shoulder and the inner diameter of the first retraction shoulder is greater than an inner diameter of the first axially extending bore (See Fig. 2).  	Regarding claim 7, the second assist shaft includes a first end coupled to the first assist shaft and a second end facing away from the first end, an opening of the second axially extending bore faces toward the first end of the second assist shaft (See Fig. 2).
 	Regarding claim 8, a first annular extension shoulder 122, a second annular extension shoulder 122, and a third annular extension shoulder 124 are sequentially disposed from the outer wall of the first end to the second end of the second assist shaft (See Fig. 2).
 	Regarding claim 9, a bushing 110 is provided between an inner circumferential surface of the first retraction shoulder of the first assist shaft and an outer wall of the first end of the second assist shaft (See Fig. 2, See Pg. 3, Para. 0048). 	Regarding claim 10, the permanent magnet ring 24 is engaged by an outer circumference of the second annular extension shoulder 122 (See Fig. 2).
 	Regarding claim 11, a worm gear 60 is disposed on an outer circumference of the third annular extension shoulder (See Fig. 2, See Pg. 2, Para. 0039).

 	Regarding claim 13, the permanent magnet ring is encapsulated in the third axially extending bore of the flux carrier (See Fig. 2).
 	Regarding claim 14, the permanent magnet ring includes a magnetic polarity wheel (See Pg. 2, Para. 0035).
 	Regarding claim 15, the magnetic flux sensor includes a magnetoresistive sensor (See Pg. 4, Para. 0057). 	Regarding claim 16, a second end of the first assist shaft is fixedly attached to a steering wheel of a vehicle (See Pg. 2, Para. 0035).
 	Regarding claim 17, the first assist shaft rotates coaxially with the steering wheel (See Pg. 2, Para. 0035).
 	Regarding claim 18, the device includes a first assist shaft 34 having a first axially extending bore adapted to engage a first end of a torsion bar, a second assist shaft 36 having a second axially extending bore adapted to engage a second end of the torsion bar, the second assist shaft being coupled to the first assist shaft by the torsion bar, a flux carrier 120 engaged on an end of the first assist shaft proximate the first end of the first assist shaft, a magnet 24 being at least partially disposed in the flux carrier, the magnet having an inner circumference that receives an outer circumference of the 
 	Regarding claim 19, the magnet includes a permanent magnet (See Pg. 1, Para. 0002).
 	Regarding claim 20, the sensor includes a magnetoresistive sensor (See Pg. 4, Para. 0057).                                                         Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6. 	Yoshida et al. (9,694,847) disclose a torque detection structure for power steering device, and power steering device using same. 	Matsushima et al. (4,984,474) disclose a torque sensor. 	Yoshida et al. (9,448,129) disclose a torque sensor unit. 	Maehara (2011/0000319) discloses a torque sensor.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/28/22